                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ELICIA CUTSINGER, et al.,                          )
                                                   )
               Plaintiffs,                         )
                                                   )
       v.                                          )           No. 4:18-CV-4 CAS
                                                   )
GYRUS ACMI, INC., et al.,                          )
                                                   )
               Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiffs’ First Amended Complaint. The Court

notes the existence of issues regarding jurisdiction. “In every federal case the court must be satisfied

that it has jurisdiction before it turns to the merits of other legal arguments.” Carlson v. Arrowhead

Concrete Works, Inc., 445 F.3d 1046, 1050 (8th Cir. 2006). The Eighth Circuit has admonished

district courts to “be attentive to a satisfaction of jurisdictional requirements in all cases.” Sanders

v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). Statutes conferring diversity jurisdiction are

to be strictly construed. Sheehan v. Gustafson, 967 F.2d 1214, 1215 (8th Cir. 1992).

       On July 11, 2019, the Court granted Amber Long and Jason Cutsinger’s motion to substitute

of parties. The Court found that as the adult children of Elicia Cutsinger, who died on February 26,

2019, they are proper parties to bring a wrongful death claim under Mo. Rev. Stat. § 537.080 for her

death. In granting the motion to substitute, the Court ordered plaintiffs Amber Long and Jason

Cutsinger to file an amended complaint on or before July 25, 2019. Plaintiffs filed their First

Amended Complaint on July 22, 2019.

        Plaintiffs Amber Long and Jason Cutsinger bring their First Amended Complaint pursuant

to this Court’s diversity jurisdiction, alleging state law claims for wrongful death. The First
Amended Complaint asserts that the Court has jurisdiction over the action pursuant to 28 U.S.C.

§ 1332 because the lawsuit is between citizens of different States and the matter in controversy

exceeds the sum of $75,000. To invoke the Court’s diversity jurisdiction, the complaint must allege

each party’s place of citizenship, including allegations of any corporate party’s state of incorporation

and principal place of business and the citizenship of all the partners in a limited partnership, both

general and limited. 28 U.S.C. §§ 1332(a), (c)(1); see Carden v. Arkoma Associates, 494 U.S. 185

(1990); Sanders, 823 F.2d at 215 n.1. The allegations in the First Amended Complaint are

insufficient for the Court to determine whether it has diversity jurisdiction over this matter.

        The First Amended Complaint alleges that Amber Long and Jason Cutsinger are residents

of Missouri but does not allege facts concerning their citizenship. “A complaint that alleges merely

residency, rather than citizenship, is insufficient to plead diverse citizenship.” 15 Moore’s Federal

Practice § 102.31; see Sanders, 823 F.2d at 215 n.1.

        The First Amended Complaint further alleges that defendant Gyrus Acmi, L.P. is a

Minnesota limited partnership, but only names one limited partner, Gyrus Acmi, Inc. In Carden v.

Arkoma Associates, 494 U.S. 185 (1990), the Supreme Court held that for diversity purposes, the

citizenship of a limited partnership is the citizenship of each of its partners, both general and limited.

Id. at 195-96. See Buckley v. Control Data Corp., 923 F.2d 96, 97 (8th Cir. 1991) (applying

Carden). “[T]o meet the complete diversity requirement, all partners, limited as well as general,

must be diverse from all parties on the opposing side.” Lincoln Property Co. v. Roche, 546 U.S. 81,

84 n.1 (2005). As such, the First Amended Complaint does not adequately establish the existence

of diversity jurisdiction. See Carden, 494 U.S. at 196-96; Rule 8(a), Federal Rules of Civil

Procedure (“A pleading which sets forth a claim for relief shall contain (1) a short and plain


                                                    2
statement of the grounds upon which the court’s jurisdiction depends”); see also Sanders, 823 F.2d

at 216 (discussing pleading requirements to establish diversity jurisdiction).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs Amber Long and Jason Cutsinger shall file a

Second Amended Complaint on or before July 25, 2019, which shall include appropriate allegations

regarding the citizenship of plaintiffs Amber Long and Jason Cutsinger and defendant Gyrus Acmi,

L.P.

       IT IS FURTHER ORDERED that in the event plaintiffs do not timely comply with this

Order, this case will be dismissed without prejudice for lack of subject matter jurisdiction.




                                                      __________________________________
                                                      CHARLES A. SHAW
                                                      UNITED STATES DISTRICT JUDGE


Dated this 23rd day of July, 2019.




                                                 3
